 Case 3:19-cv-01334-SPM Document 29 Filed 02/18/21 Page 1 of 2 Page ID #93




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DONALD D. GADDIS,

                     Plaintiff,

 v.                                            Case No. 19-CV-01334-SPM

 BRAD BLEYER,

                     Defendant.

                         MEMORANDUM AND ORDER

McGLYNN, District Judge:

       On December 6, 2019, Plaintiff Donald D. Gaddis brought this 42 U.S.C. § 1983

action stating that in July 2019, his vehicle was towed from the Williamson County

Courthouse in Marion, Illinois and he was forced to pay a $100.00 impoundment fee to

retrieve the vehicle (Doc. 1, pp. 1-3). Gaddis further states that an administrative order

signed by Defendant Brad Bleyer, the Williamson County Circuit Judge, directing

security personnel to tow Gaddis’s vehicle if it was parked withing 300 feet of the

courthouse caused the incident (Id., p. 2).

       Gaddis brings claims under the Civil Rights Act of 1964 (42 U.S.C. §§ 1983 and

1988) alleging 1) deprivation of property without due process in violation of the

Fourteenth Amendment because he did not receive notice or an opportunity to be heard

before the vehicle was towed and 2) deprivation of a liberty interest without due process

in violation of the Fourteenth Amendment because he was deprived of the right to park

in parking lots available to the public (Id., pp. 3-5). Pending before the Court is Judge

Bleyer’s Motion to Dismiss the Complaint and a memorandum in support of dismissal

(Docs. 17, 18). “To survive a motion to dismiss, a complaint must contain sufficient factual


                                        Page 1 of 2
 Case 3:19-cv-01334-SPM Document 29 Filed 02/18/21 Page 2 of 2 Page ID #94




matter, accepted as true, to state a claim to relief that is plausible on its face.” McCoy v.

Iberdrola Renewables, Inc., 760 F.3d 674, 685 (7th Cir. 2014) (citing Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009), quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       Gaddis’s Complaint fails to state a claim upon which relief can be granted.

Regarding his first claim, towing Gaddis’s vehicle without notice and a hearing did not

violate his due process rights under the Fourteenth Amendment. Applying the standard

in Mathews v. Eldridge, 424 U.S. 319 (1976), due process does not require a pre-

deprivation hearing before an illegally parked vehicle is towed where post-deprivation

remedies exist. Sutton v. City of Milwaukee, 672 F.2d 644, 646 (7th Cir. 1982). Concerning

his second claim, a prohibition leading to Gaddis’s inability to park a vehicle in a public

area does not constitute an infringement of his liberty interests. See Tang v. City of

Chicago, 1997 WL 403513, at *2 (N.D. Ill. July 16, 1997); see also Minx v. Village of

Flossmoor, 724 F.Supp. 592, 593 (N.D. Ill. 1989).

       Accordingly, the Court GRANTS Defendant Brad Bleyer’s Motion to Dismiss

(Doc. 17) and Plaintiff Donald D. Gaddis’s claims are DISMISSED with prejudice due

to futility. Consequently, the Court also DENIES Gaddis’s Motion to Strike (Doc. 21) and

Motion for Order (Doc. 22) as MOOT. The Court DIRECTS the Clerk of Court to close

the case on the Court’s docket.

       IT IS SO ORDERED.

       DATED: February 18, 2021

                                                  s/ Stephen P. McGlynn
                                                  STEPHEN P. McGLYNN
                                                  U.S. District Judge




                                         Page 2 of 2
